Citation Nr: 0634840	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  05-35 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for a duodenal ulcer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to March 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision adjudicated by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine and issued by the RO in New York, New York, 
which continued a 20 percent disability rating for the 
veteran's service-connected duodenal ulcer.

In August 2006, the appellant testified at a hearing before 
the undersigned Acting Veterans Law Judge; a copy of the 
transcript of this hearing is associated with the record.   

REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish an effective 
date, if a higher disability rating is granted on appeal.  

The duty to assist includes obtaining additional medical 
records or an examination when necessary to make an adequate 
determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  
In this regard, the veteran testified that he would be seeing 
his physician on September 16, 2006 and would have blood work 
done after the appointment.  There are no medical records in 
the claims file from this doctor's visit or from any blood 
tests the veteran may have undergone.  Medical records from 
these appointments are not part of the record.  The veteran 
contends that his condition has worsened since his last VA 
examination in December 2004.
 
On remand, VA should attempt to obtain the veteran's missing 
medical records.  After receipt of medical records, the 
veteran should be afforded a gastrointestinal examination to 
review the history of and ascertain the nature and severity 
of his duodenal ulcer. 

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington DC for the following 
action:

1.  The VA must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2005), as well as 
VAOPGCPREC 7-2004.  In particular, VA 
must send the veteran a corrective notice 
that explains the information or evidence 
needed to establish an effective date, if 
a higher disability rating is granted, as 
outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
claims file must include documentation 
that VA has complied with VA's duties to 
notify and assist a claimant.

2.  VA should ask the veteran to identify 
all health care providers that have 
treated him for his duodenal ulcer since 
September 2003 through the present.  VA 
should attempt to obtain records from 
each health care provider he identifies 
that might have available records.  In 
particular, VA should obtain any missing 
medical records from his private 
physician.  If the records are 
unavailable, please have the provider(s) 
so indicate.

3.  After completion of 1 and 2 above, VA 
should make arrangements for the veteran 
to be afforded a gastrointestinal 
examination to determine the nature and 
extent of his service-connected duodenal 
ulcer.  All indicated tests or studies 
deemed necessary for an accurate 
assessment should be done.  The claims 
file, this remand, and treatment records 
must be made available to the examiner 
for review of the pertinent evidence in 
connection with the examination(s), and 
the report should so indicate.  The 
examiner is to assess the nature and 
severity of the veteran's duodenal ulcer 
in accordance with the latest AMIE work 
sheet for evaluating gastrointestinal 
disorders.  The examiner should be 
provided with a copy of the rating 
criteria for disorders of the digestive 
system to assist in preparing a report 
addressing the nature and extent of the 
veteran's service-connected duodenal 
ulcer.   A complete rationale should be 
provided for any opinion given.  If any 
requested medical opinion cannot be 
given, the examiner should state the 
reason why.

4.  After completion of the above, VA 
should readjudicate the appellant's 
claim.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. S. SIEGEL 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



